Supreme Court of Florida
                                  ____________

                                  No. SC17-2057
                                  ____________

                         DARRYL BRIAN BARWICK,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [February 28, 2018]

PER CURIAM.

      We have for review Darryl Brian Barwick’s appeal of the circuit court’s

order denying Barwick’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Barwick’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.),

cert. denied, 138 S. Ct. 513 (2017), Barwick responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.
      After reviewing Barwick’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Barwick is not entitled to relief.

Barwick was sentenced to death following a jury’s unanimous recommendation for

death. Barwick v. State, 660 So. 2d 685, 689 (Fla. 1995). Barwick’s sentence of

death became final in 1996. Barwick v. Florida, 516 U.S. 1097 (1996). Thus,

Hurst does not apply retroactively to Barwick’s sentence of death. See Hitchcock,
226 So. 3d at 217. Accordingly, we affirm the denial of Barwick’s motion.

      The Court having carefully considered all arguments raised by Barwick, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Bay County,
     Michael C. Overstreet, Judge - Case No. 031986CF000940XXAXMX

Linda McDermott of McClain & McDermott, P.A., Estero, Florida,

      for Appellant

                                        -2-
Pamela Jo Bondi, Attorney General, and Lisa A. Hopkins, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                     -3-